UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-1386


LORRAINE LEWIS,

                  Plaintiff - Appellant,

          v.

ARCHIE L. SMITH, III; KELLY S. KING; JEFF D. ROGERS; SMITH
DEBNAM NARRON DRAKE SAINTSING & MYERS; BRANCH BANKING &
TRUST COMPANY,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:15-cv-00606-MOC-DSC)


Submitted:   October 25, 2016                 Decided:    November 2, 2016


Before MOTZ and       HARRIS,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorraine Lewis, Appellant Pro Se.         Daniel Gerald Cahill,
Caroline P. Mackie, POYNER SPRUILL LLP, Raleigh, North Carolina;
Bettie Kelley Sousa, SMITH DEBNAM NARRON DRAKE SAINTSING &
MYERS, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lorraine Blackwell Lewis appeals the district court’s order

adopting the recommendation of the magistrate judge, granting

Defendants’ Fed. R. Civ. P. 12(b)(6) motions, and dismissing her

civil action.       The district court determined that dismissal was

warranted under the Rooker-Feldman 1 doctrine and because Lewis’

action failed to state a claim against any Defendant on which

relief could be granted.            We have reviewed the record and find

no reversible error in the district court’s determination that

Lewis failed to present any plausible claims for entitlement to

relief against Defendants.           See Burnette v. Fahey, 687 F.3d 171,

180   (4th   Cir.   2012)    (“To    survive   a    Rule     12(b)(6)     motion,    a

complaint    must   allege    facts    sufficient       to    raise   a   right     to

relief above the speculative level, thereby nudging the claims

across    the   line   from    conceivable         to   plausible.”       (internal

quotation marks and alterations omitted)).                   We therefore affirm

the district court’s dismissal decision on this basis. 2                   Lewis v.

Smith, No. 3:15-cv-00606-MOC-DSC (W.D.N.C. Mar. 2, 2016).




      1D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fid. Tr. Co., 263 U.S. 413 (1923).
      2After the district court issued its order and judgment,
this court issued an opinion clarifying the scope of the
Rooker-Feldman doctrine.  Thana v. Bd. of License Comm’rs for
Charles Cty., Md., 827 F.3d 314 (4th Cir. 2016).    Because we
affirm here on an alternate basis, we find it unnecessary to
(Continued)
                                        2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented    in   the   materials   before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED




consider whether the     district   court’s    Rooker-Feldman    analysis
comports with Thana.



                                    3